Citation Nr: 1435818	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  02-21 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to June 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied service connection for tinnitus.  

In February 2007, the Veteran appeared at a hearing before a Veterans Law Judge who has since retired.  The Veteran did not request another hearing.

In January 2008, February 2011, October 2012, October 2013, and February 2014, the Board remanded the issue of entitlement to service connection for tinnitus for further development.  

An issue of entitlement to an increase in a 10 percent rating for osteoarthritis of the left knee has apparently been raised by the record.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran's current tinnitus had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The Veteran contends that he has tinnitus that is due to in-service acoustic trauma.  He specifically maintains that he was exposed to noise from jets and helicopters while serving on a flight deck of an aircraft carrier during service.  He further indicates that he suffered from ringing in the ears during service.  The Veteran essentially reports that he experienced tinnitus during his period of service and that it has continued since that time.  

The Veteran served on active duty from October 1970 to June 1973.  His DD Form 214 indicates that he had one year, six months, and eighteen days of foreign and/or sea service.  His service personnel records indicate that he served aboard the USS Constellation.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of tinnitus.  

Post-service private and VA treatment records show treatment for tinnitus, or ringing in the ears, on numerous occasions.  

The evidence shows that the Veteran was exposed to loud noise during service and that he has been diagnosed with tinnitus.  

There are etiological opinions of record pursuant to a July 2010 VA audiological examination report, with October 2010 and April 2011 addendums; an August 2013 statement from a VA examiner; and a December 2013 statement from a VA examiner.  

The July 2010 VA audiological examination report indicated that the Veteran's claims file was reviewed.  It was noted that the Veteran served in the Navy from 1970 to 1973 on the flight deck of an aircraft carrier.  The Veteran reported that he was exposed to noise from jets and helicopters.  He stated that he did wear hearing protection.  The Veteran did not report that he had any occupational or recreational noise exposure.  He indicated that he had bilateral tinnitus that had its onset in service.  He stated that his tinnitus was constant.  The diagnoses included tinnitus.  The examiner provided a negative opinion regarding the Veteran's bilateral hearing loss, but did not specifically provide an opinion as to the etiology of the Veteran's tinnitus.  

In an October 2010 addendum to the July 2010 VA audiological examination report, the same examiner indicated that the Veteran's service treatment records were negative for complaints, treatment, or diagnoses of tinnitus.  

In an April 2011 addendum to the July 2010 VA audiological examination report, the same examiner reported that a review of the claims file was completed in April 2011.  The examiner again reported that the Veteran's service treatment records were negative for complaints, treatment, or diagnoses of tinnitus.  The examiner essentially provided the same information as he had in October 2010.  

An August 2013 statement was provided by the same VA examiner who performed the July 2010 VA audiological examination, with the October 2010 and April 2011 addendums.  The examiner reported that the Veteran's claims file was reviewed in August 2013.  The examiner indicated that the Veteran's service treatment records were negative for complaints, treatment, or diagnoses of tinnitus.  The examiner commented that the cited medical evidence did not show findings related to tinnitus and that, therefore, service connection for tinnitus was less likely as not related to noise exposure during the Veteran's military service.  

A December 2013 statement, again from the same examiner as discussed above, noted that the Veteran's claims file was reviewed in December 2013.  The examiner stated that the Veterans' service treatment records were negative for complaints, treatment, or diagnoses of tinnitus.  The examiner maintained that the cited medical evidence did not show findings related to tinnitus and that, therefore, service connection for tinnitus was less likely as not related to noise exposure during the Veteran's military service.  The examiner essentially repeated the same opinion provided in August 2013.  

The Board observes that at the July 2010 VA audiological examination, the examiner did not specifically provide an opinion as to the etiology of the Veteran's tinnitus.  Additionally, the Board notes that pursuant to the October 2010 and April 2011 addendums to the July 2010 VA audiological examination report, respectively, the examiner solely indicated that the Veteran's service treatment records were negative for complaints, treatment, or diagnoses of tinnitus.  The examiner did not specifically address the etiology of the Veteran's tinnitus.  

The Board observes that in statements in August 2013 and December 2013, respectively, the VA examiner indicated that the cited medical evidence did not show findings related to tinnitus and that, therefore, service connection for tinnitus was less likely as not related to noise exposure during the Veteran's military service.  However, the Board notes that the evidence of record clearly shows treatment for tinnitus or ringing in the ears on multiple occasions.  Additionally, the examiner did not address the Veteran's reports that he had tinnitus in service and that he had tinnitus since service.  The Veteran is competent to report that he had ringing in the ears in service and ringing in the ears since service.  See Davidson, 581 F.3d at 1313.  

Therefore, the Board finds that the opinions provided by the same VA examiner pursuant to the July 2010 VA audiological examination report, with the October 2010 and April 2011 addendums, and the negative opinions provided pursuant to the August 2013 VA examiner statement and the December 2013 VA examiner statement, respectively, are of little probative value.  The Board does not find that another remand will result in a useful opinion.

The Veteran is competent to report in-service tinnitus, continuous tinnitus symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007)  Moreover, the Board finds that the Veteran's reports as to having tinnitus in service and since service are credible.

In light of the less than persuasive medical opinions, the Board cannot conclude that the preponderance of the evidence is against the claim of service connection for tinnitus.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has tinnitus that had its onset during his period of service.  Therefore, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


